Citation Nr: 1332676	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.  He was awarded a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied entitlement to service connection for bilateral hearing loss; the decision became final in May 2008.

2.  Evidence received since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The May 2007 rating decision is final; new and material evidence has been received and the claim seeking service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that VA compliance is sufficient to permit review of the petition to reopen for entitlement to service connection for bilateral hearing loss.  As the determination below represents a grant of the petition to reopen and the claim for service connection for bilateral hearing loss is being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 ; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In 2011, since the final May 2007 decision, the Veteran submitted a statement in support of his claim, as well as statements from a fellow service member, his wife and his sister.  These statements pertain to the onset of his hearing loss, why he did not seek treatment during service and more detail as to the specifics of his in-service noise exposure.  These statements are neither cumulative nor redundant of the evidence of record in May 2007, and raise a reasonable possibility of substantiating the claim by addressing the Veteran's claimed in-service injury and providing lay evidence of a possible link or nexus between the Veteran's exposure to noise in service and his current bilateral hearing loss.

Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim.  Therefore, the claim to reopen is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.








REMAND

Reason for Remand: To obtain a clarifying medical opinion. (Kathleen - I noticed this sentence was inaccurate in my paper draft after you had retrieved it from the shelf -no other changes...).

The Veteran contends that his hearing loss resulted from "noise trauma suffered while in service with the USN Seabees as a heavy equipment operator and accompanying combat conditions while assigned in Vietnam."  See July 2006 Application for Compensation and/or Pension.  He maintains he has had trouble with his hearing since leaving service.  Id.  While in Vietnam in a construction battalion, the Veteran operated heavy equipment without hearing protection.  In addition to functioning as an equipment operator, the Veteran worked in security and would, on occasion, fire M-60 machine guns while in a bunker.  After those experiences, the Veteran claimed ringing in his ears and trouble hearing, although he noted that his hearing eventually came back.

The evidence of record contains several lay statements involving the Veteran's in service noise exposure and the onset of his hearing loss near to the time of his separation from service.  Specifically, Mr. K., also a Navy veteran, was deployed with the Veteran to Vietnam in 1970.  While in Vietnam, they were hootch mates.  Mr. K. recalled two instances when the Veteran came back to the hootch and complained of difficulty hearing subsequent to firing an M-60 machine gun while on security patrol.  Mr. K. suggested the Veteran go to the sick bay, but it was the Veteran's belief the hearing problem would go away.  The Veteran's wife stated she met the Veteran in 1972 and shortly thereafter the Veteran told her of his hearing problem.  She recalled already knowing that his hearing was affected because he would seem to ignore her and then apologize that he had not heard what she said.  She related the Veteran's experience shooting a M-60 machine gun during Vietnam and stated that the Veteran contended he could not hear well from his left ear ever since.  The Veteran's sister indicated that "[a]fter a while" following the Veteran's separation from service, he would miss parts of conversations and ask for things to be repeated.  She asked her brother about his hearing and he told her about his experience working on security in Vietnam.  She concluded: "Evidently, these times appear to have affected the hearing on his left side."

To assist development of his claim, the Veteran was afforded VA examinations in April 2007 and September 2011.  Each examiner reviewed the claims file, performed an audiological examination, performed speech discrimination tests, and noted the Veteran's in-service noise exposure.  The audiometric findings reflected a current bilateral hearing loss disability for VA purposes as per 38 C.F.R. § 3.385.  Concerning the matter of medical nexus, the VA examiners both concluded that because discharge audiometric test results showed normal hearing and there was no indication of noise induced hearing loss at that time, it is not at least as likely as not that the Veteran's current hearing loss is related to his noise exposure during military service.  

The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See Hensley v. Brown, 5 Vet. App. 155, 158-59 (1993) (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  

Further, neither examiner brought any expertise to bare regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  See March 2010 Training Letter 10-02 (in which the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)).  

In addition, the examiner in September 2011 did not consider the Veteran's reported history or any of the lay statements of record regarding the onset of the Veteran's hearing loss and his exposure to noise in service.  See. e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that if an examiner relied solely on the absence of evidence in the service medical records to provide a negative opinion and did not consider lay evidence of in-service symptomatology, his opinion is inadequate); 38 U.S.C. § 1154(a) (requiring, in relevant part, that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A problem hearing is subjective and the sort of condition that is observable by a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present and to afford the Veteran consideration of the lay statements of record concerning the onset and progression of his hearing loss. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following actions: 

1.  The RO/AMC should refer the Veteran's claims folder to the September 2011 VA examiner or, if the September 2011 VA examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  The examiner is requested to review all pertinent records, to include the Veteran's service treatment records and lay assertions, including the statements of his fellow service member, wife and sister.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should note that noise exposure in service has been conceded by VA and service connection for tinnitus was granted by the RO in January 2013.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure experienced therein.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  If helpful, the examiner may discuss each ear separately given the lay statements specifically concerning hearing in the left ear.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


